UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6913


MR. TROY LAMONT BURRELL,

                Plaintiff - Appellant,

          v.

MR. T. DOSS, the Superintendent; MR. PROCTOR, Major; MR.
WILLIAMS, Correctional Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:16-cv-00212-HEH-RCY)


Submitted:   October 18, 2016             Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Lamont Burrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Troy     Lamont      Burrell     appeals   the   district     court’s    order

dismissing his 42 U.S.C. § 1983 (2012) action without prejudice

for failure to comply with a court order giving him 11 days to

pay an initial partial filing fee or state under penalty of

perjury     that     he      lacked      sufficient   assets.         The     court

subsequently       vacated      the   dismissal   order    and   reinstated       the

action on the court’s active docket, finding that Burrell had

attempted to file a timely request for an extension of time.

Because the order Burrell appeals has been vacated, we dismiss

this appeal as moot.            We dispense with oral argument because the

facts   and   legal    contentions        are   adequately   presented       in   the

materials     before      the    court    and   argument   would    not    aid    the

decisional process.

                                                                          DISMISSED




                                           2